UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4366
SAUL VINCENTE RAMIREZ,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                    T.S. Ellis, III, District Judge.
                           (CR-00-378-A)

                   Submitted: February 27, 2002

                      Decided: March 12, 2002

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Douglas A. Steinberg, LAW OFFICE OF GWENA KAY TIBBITS,
Alexandria, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Cheryl L. Evans, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. RAMIREZ
                              OPINION

PER CURIAM:

  Saul Vincente Ramirez appeals his conviction by a jury of one
count of knowingly and unlawfully making a false statement in an
application for asylum in the United States. We affirm.

   Ramirez first contends that the district court erred in denying his
motion for a new trial. Ramirez claims he was prejudiced by the testi-
mony of an INS agent who, in violation of a consent agreement
between the parties, testified that Ramirez’s Canadian asylum docu-
ments originated with the Ontario War Crimes Unit. We have con-
ducted a review of the record and find no abuse of discretion in the
district court’s decision to deny the motion. United States v. Arring-
ton, 757 F.2d 1484, 1486 (4th Cir. 1985); Fed. R. Crim. P. 33.

   Next, Ramirez argues that the district court erred in rejecting his
proposed jury instruction on "materiality" in favor of that of the Gov-
ernment. Again, after reviewing the instructions at issue and the
record, we conclude that the district court did not abuse its discretion
in declining to utilize the instruction offered by Ramirez. United
States v. Hassouneh, 199 F.3d 175, 181 (4th Cir. 2000); see Kungys
v. United States, 485 U.S. 759, 770-72 (1988).

   Ramirez also takes issue with the district court’s decision to
exclude his expert witness from testifying that Immigration and Natu-
ralization Service regulations required that Government witness Har-
old Montes be either a licensed attorney or a member of a certified
non-profit organization in order to have assisted Ramirez with his
asylum application. Upon our review, we conclude that the exclusion
of the witness did not amount to an abuse of discretion. Hassouneh,
199 F.3d at 182; see United States v. Wilson, 133 F.3d 251, 265 (4th
Cir. 1997) (citing Adalman v. Baker, Watts & Co., 807 F.2d 359, 366
(4th Cir. 1986)).

  Finally, Ramirez argues that the district court abused its discretion
when it denied his motion in limine requesting that Government
Exhibit 2, Ramirez’s U.S. asylum application, be redacted to remove
                     UNITED STATES v. RAMIREZ                      3
two responses to questions about Ramirez’s previous address because
the responses appear false and thus constitute evidence of unidicted
acts that may be crimes. We find no abuse of discretion in the denial
of the motion in limine. See Fed. R. Evid. 404(b); United States v.
Van Metre, 150 F.3d 339, 349-50 (4th Cir. 1998); United States v.
Kennedy, 32 F.3d 876, 886 (4th Cir. 1994); United States v. Mark,
943 F.2d 444, 448 (4th Cir. 1991).

   We accordingly affirm Ramirez’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED